     Case 2:85-cv-04544-DMG-AGR Document 547-1 Filed 05/31/19 Page 1 of 4 Page ID
                                     #:26646

1       CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
        Carlos Holguín (Cal. Bar No. 90754)
2
        Peter A. Schey (Cal. Bar No. 58232)
3       256 South Occidental Boulevard
        Los Angeles, CA 90057
4
        Telephone: (213) 388-8693
5       Facsimile: (213) 386-9484
        Email: pschey@centerforhumanrights.org
6
               crholguin@centerforhumanrights.org
7
        ORRICK, HERRINGTON & SUTCLIFFE LLP
8       Elena Garcia (Cal. Bar No. 299680)
9       egarcia@orrick.com
        777 South Figueroa Street, Suite 3200
10      Los Angeles, CA 90017
11      Telephone: (213) 629-2020
12      Attorneys for plaintiffs (listing continues on following page)
13
                                 UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
15

16      JENNY LISETTE FLORES, et al.,               )   Case No. CV 85-4544 DMG (AGRx)
                                                    )
17               Plaintiffs,                        )   ORDER GRANTING LEAVE TO FILE
18
        - vs -                                      )   MOTION TO ENFORCE SETTLEMENT AND
                                                    )   EXHIBITS IDENTIFYING CLASS MEMBER
19      WILLIAM P. BARR, Attorney                   )   ASYLUM APPLICANTS AND GOVERNMENT
20
        General of the United States, et al.,       )   EMPLOYEES UNDER SEAL
                                                    )
21               Defendants.                        )   [PROPOSED]
22
                                                _   )
23                                                      [HON. DOLLY M. GEE]
24

25

26

27

28
     Case 2:85-cv-04544-DMG-AGR Document 547-1 Filed 05/31/19 Page 2 of 4 Page ID
                                     #:26647

1       Plaintiffs’ counsel, continued:
2
        LA RAZA CENTRO LEGAL, INC.
3       Michael S. Sorgen (Cal. Bar No. 43107)
        474 Valencia Street, #295
4
        San Francisco, CA 94103
5       Telephone: (415) 575-3500
6
        THE LAW FOUNDATION OF SILICON VALLEY
7       Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
        Katherine H. Manning (Cal. Bar No. 229233)
8
        Annette Kirkham (Cal. Bar No. 217958)
9       4 North Second Street, Suite 1300
        San Jose, CA 95113
10
        Telephone: (408) 280-2437
11      Facsimile: (408) 288-8850
        Email: jenniferk@lawfoundation.org
12
              kate.manning@lawfoundation.org
13            annettek@lawfoundation.org
14
        NATIONAL CENTER FOR YOUTH LAW
15      Leecia Welch (Cal. Bar. No. 208741)
16
        Neha Desai (Cl. RLSA Bar No. 803161)
        405 14th Street, 15th Floor
17      Oakland, CA 94612
18
        Telephone: (510) 835-8098
        Email: lwelch@youthlaw.org
19            ndesai@youthlaw.org
20
        U.C. DAVIS SCHOOL OF LAW
21      Holly S. Cooper (Cal. Bar No, 197626)
22
        One Shields Ave. TB 30
        Davis, CA 95616
23      Telephone: (530) 754-4833
24      Email: hscooper@ucdavis.edu

25      Of counsel:
26      YOUTH LAW CENTER
        Virginia Corrigan (Cal. Bar No. 292035)
27      832 Folsom Street, Suite 700
28      San Francisco, CA 94104
        Telephone: (415) 543-3379



                                                  2
     Case 2:85-cv-04544-DMG-AGR Document 547-1 Filed 05/31/19 Page 3 of 4 Page ID
                                     #:26648

1             Pursuant to the Plaintiffs’ application for leave to file memoranda
2       identifying asylum-seeker class members and Government employees under
3
        seal, and good cause appearing therefor, it is hereby Ordered as follows:
4

5             1. Plaintiffs are granted leave to file in the public record Plaintiffs’ Motion to
6
        Enforce Settlement Agreement; Memorandum of Points and Authorities, and exhibits,
7
        identifying such asylum seekers and Government employees with identifying
8

9       information redacted so as to protect the identities of such persons. Pursuant to 8 C.F.R.
10
        §§208.6 and 1208.6 the identities of asylum applicants are confidential.
11
              2. Plaintiffs shall comply with all current Local Civil Rules regarding the filing
12

13      of documents under seal.
14
              IT IS SO ORDERED.
15

16
        Dated: _________________, 2019.                  _______________________
17                                                       Dolly M. Gee
                                                         United States District Judge
18

19
              Presented by —
20

21            /s/Peter Schey
              Peter A. Schey
22
              Class Counsel for Plaintiffs
23

24
              ///
25

26

27

28




                                                     1
     Case 2:85-cv-04544-DMG-AGR Document 547-1 Filed 05/31/19 Page 4 of 4 Page ID
                                     #:26649

1                                       CERTIFICATE OF SERVICE
2             I, Peter Schey, declare and say as follows:
3
              I am over the age of eighteen years of age and am a party to this action. I am
4

5       employed in the County of Los Angeles, State of California. My business address is
6
        256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
7
              On May 31, 2019 I electronically filed the following document(s):
8

9          • ORDER GRANTING LEAVE TO FILE MEMORANDA IDENTIFYING ASYLUM APPLICANTS
10
              UNDER SEAL [PROPOSED]
11
        with the United States District Court, Central District of California by using the
12

13      CM/ECF system. Participants in the case who are registered CM/ECF users will be
14
        served by the CM/ECF system.
15

16

17                                                   /s/Peter Schey
                                                     Attorney for Plaintiffs
18

19

20

21

22

23

24

25

26

27

28




                                                    1
